Douglas, J.,
concurring in part, dissenting in part.
{¶ 32} I concur with the majority on the main issue discussed in the opinion. I respectfully dissent as to the denial of attorney fees to Miles. To compel this relator to absorb the cost of seeking redress through the courts when his cause is legally correct will, I believe, discourage other similarly situated citizens from bringing such an action even when they are sure that they are correct and when, in the end, their position would be vindicated.
Resnick and Pfeifer, JJ., concur in the foregoing opinion.